            Case 3:17-cv-05806-RJB Document 336 Filed 11/12/19 Page 1 of 4




1                                                                   The Honorable Robert J. Bryan

2

3

4

5

6

7

8

9                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
10
       STATE OF WASHINGTON,                                 CIVIL ACTION NO. 3:17-cv-05806-RJB
11
                             Plaintiff,
12                                                          STIPULATED MOTION AND
                  v.                                        ORDER ESTABLISHING
13                                                          DEADLINE FOR DEFENDANT
       THE GEO GROUP, INC.,                                 GEO’S FINANCIAL DOCUMENT
14                                                          PRODUCTION
                             Defendant.
15                                                          NOTE ON MOTION CALENDAR:
                                                            November 12, 2019
16

17
                                          I.   STIPULATION
18
            COME NOW the Plaintiff, by and through its attorneys, and Defendant, by and through
19
     its attorneys, and hereby stipulate and agree that Defendant The GEO Group, Inc., shall comply
20
     with the Court’s order compelling the production of financial documents, ECF No. 133, and the
21
     Ninth Circuit’s Order denying Mandamus, ECF No. 296, by producing all responsive financial
22
     information and documents on or before November 21, 2019.
23
            Dated this 12th day of November, 2019.
24

25

26

      STIPULATED MOTION AND ORDER                       1             ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
      ESTABLISHING DEADLINE FOR                                            800 Fifth Avenue, Suite 2000
      DEFENDANT GEO’S FINANCIAL                                              Seattle, WA 98104-3188
                                                                                  (206) 464-7744
      DOCUMENT PRODUCTION
         Case 3:17-cv-05806-RJB Document 336 Filed 11/12/19 Page 2 of 4




1                                     Respectfully submitted,
2                                     ROBERT FERGUSON
                                      Attorney General of Washington
3
                                      s/ Andrea Brenneke
4                                     MARSHA CHIEN, WSBA No. 47020
                                      ANDREA BRENNEKE, WSBA No. 22027
5                                     LANE POLOZOLA, WSBA No. 50138
                                      PATRICIO A. MARQUEZ, WSBA No. 47693
6                                     Assistant Attorneys General
                                      Office of the Attorney General
7                                     800 Fifth Avenue, Suite 2000
                                      Seattle, WA 98104
8                                     (206) 464-7744
                                      marsha.chien@atg.wa.gov
9                                     andrea.brenneke@atg.wa.gov
                                      lane.polozola@atg.wa.gov
10                                    patricio.marquez@atg.wa.gov
11                                    Attorneys for Plaintiff State of Washington
12                                    s/ Colin L. Barnacle
                                      AKERMAN LLP
13
                                      Colin L. Barnacle (Admitted pro hac vice)
14                                    Christopher J. Eby (Admitted pro hac vice)
                                      Ashley E. Calhoun (Admitted pro hac vice)
15                                    1900 Sixteenth Street, Suite 1700
                                      Denver, CO 80202
16                                    Telephone: (303) 260-7712
                                      Facsimile: (303) 260-7714
17
                                      Email: colin.barnacle@akerman.com
18                                    Email: christopher.eby@akerman.com
                                      Email: ashley.calhoun@akerman.com
19
                                      III BRANCHES LAW, PLLC
20                                    Joan K. Mell, WSBA #21319
21                                    1019 Regents Boulevard, Suite 204
                                      Fircrest, Washington 98466
22                                    Telephone: (253) 566-2510
                                      Facsimile: (281) 664-4643
23                                    Email: joan@3brancheslaw.com
24                                    Attorneys for Defendant The GEO Group, Inc.

25

26

     STIPULATED MOTION AND ORDER             2             ATTORNEY GENERAL OF WASHINGTON
                                                                    Civil Rights Division
     ESTABLISHING DEADLINE FOR                                  800 Fifth Avenue, Suite 2000
     DEFENDANT GEO’S FINANCIAL                                    Seattle, WA 98104-3188
                                                                       (206) 464-7744
     DOCUMENT PRODUCTION
            Case 3:17-cv-05806-RJB Document 336 Filed 11/12/19 Page 3 of 4




1                                       II.    ORDER

2           BASED ON THE FOREGOING STIPULATION, IT IS HEREBY ORDERED that

3    Defendant The GEO Group, Inc. shall comply with this Court’s order compelling the production

4    of financial documents, ECF No. 133, and the Ninth Circuit’s order denying Mandamus, ECF

5    No. 296, by producing all responsive financial information and documents on or before

6    November 21, 2019.

7           Dated this 12th day of November, 2019.

8

9

10
                                          A
                                          ROBERT J. BRYAN
11                                        United States District Judge
12

13

14   Presented by Plaintiff State of Washington:
15
     BOB FERGUSON
16   Attorney General of Washington

17
     s/ Andrea Brenneke
18   MARSHA CHIEN, WSBA No. 47020
     ANDREA BRENNEKE, WSBA No. 22027
19   LANE POLOZOLA, WSBA No. 50138
     PATRICIO A. MARQUEZ, WSBA No. 47693
20
     Assistant Attorneys General
21   Office of the Attorney General
     800 Fifth Avenue, Suite 2000
22   Seattle, WA 98104
     (206) 464-7744
23   marsha.chien@atg.wa.gov
     andrea.brenneke@atg.wa.gov
24
     lane.polozola@atg.wa.gov
25   patricio.marquez@atg.wa.gov

26

      STIPULATED MOTION AND ORDER                        3               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
      ESTABLISHING DEADLINE FOR                                               800 Fifth Avenue, Suite 2000
      DEFENDANT GEO’S FINANCIAL                                                 Seattle, WA 98104-3188
                                                                                     (206) 464-7744
      DOCUMENT PRODUCTION
           Case 3:17-cv-05806-RJB Document 336 Filed 11/12/19 Page 4 of 4




1
     Stipulated and agreed to by Defendant The GEO Group, Inc.:
2

3    s/ Colin L. Barnacle
     AKERMAN LLP
4    Colin L. Barnacle (Admitted pro hac vice)
     Christopher J. Eby (Admitted pro hac vice)
5    Ashley E. Calhoun (Admitted pro hac vice)
     1900 Sixteenth Street, Suite 1700
6    Denver, CO 80202
7    Telephone: (303) 260-7712
     Facsimile: (303) 260-7714
8    Email: colin.barnacle@akerman.com
     Email: christopher.eby@akerman.com
9    Email: ashley.calhoun@akerman.com
10
     III BRANCHES LAW, PLLC
11   Joan K. Mell, WSBA #21319
     1019 Regents Boulevard, Suite 204
12   Fircrest, Washington 98466
     Telephone: (253) 566-2510
13   Facsimile: (281) 664-4643
     Email: joan@3brancheslaw.com
14
     Attorneys for Defendant The GEO Group, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION AND ORDER                     4           ATTORNEY GENERAL OF WASHINGTON
                                                                           Civil Rights Division
      ESTABLISHING DEADLINE FOR                                        800 Fifth Avenue, Suite 2000
      DEFENDANT GEO’S FINANCIAL                                          Seattle, WA 98104-3188
                                                                              (206) 464-7744
      DOCUMENT PRODUCTION
